 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeonardDeLue,Donald Sebern,Ted W.Rinker, TedP. Rinker,and LeonardL. DeLue (Executor), aPartnership d/b/a Armored Motor ServiceandErnestH.StricklerandJohnR.Martin. Cases28-CA-1953-1 and 28-CA-1953-2TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASENovember 19, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn June 30, 1970, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that. Respondent had not engaged in thealleged unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,the General Counsel and the Charging Parties filedexceptions to the Trial Examiner's Decision andsupporting briefs, and Respondent filed an answeringbrief.Respondent also filed a motion to strike certainpleadings, and the Charging Parties filed an opposi-tion thereto.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings,2 conclusions,3 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and hereby is,dismissed in its entirety.IRespondent's motion to strike the General Counsel's and the ChargingParties' exceptions to the Trial Examiner's Decision is hereby denied aslacking in merit.2We find it unnecessary to pass upon,and hence,do not adopt thestatementcontained in Trial Examiner's fn. 13.3These findings and conclusions are based, in part, upon the credibilitydeterminations of the Trial Examiner. The General Counsel and theCharging Parties except. On the basis of our own careful review of therecord, we conclude that the Trial Examiner's credibility findings are notcontrary to the clear preponderance of all the relevant evidence.Accordingly, we find no basis for disturbing those findings.Standard DryWall Products, Inc., 91NLRB 544, enfd. 188 F.2d 362 (C.A. 3).E. DON WILSON, Trial Examiner: Upon charges filed byErnest H. Strickler, herein Strickler and John R. Martin,herein Martin, individuals, on or about September 25, 1969,theGeneral Counsel of the National Labor RelationsBoard, herein the Board, issued an order consolidatingcases and a complaint and notice of hearing on October 30,1969, alleging that Respondent named above in the caption,as amended at the hearing, violated Section 8(a)(3) and (1)of the Act. The complaint was amended at the opening ofthe hearing.'Pursuant to due notice, a hearing in this matter was heldbefore me at Albuquerque, New Mexico, on January 22and 23 of 1970. The parties fully participated and theirbriefs have been received and considered. (Charging partiesdid not file a brief).Upon the entire record2 in the case and from myobservations of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTLeonard DeLue, Donald Sebern, Ted W. Rinker, Ted P.Rinker, and Leonard L. DeLue (Executor), at all materialtimes have been copartners doing business under the tradename of Armored Motor Service.The partnership has done business in various cities andStates, in the business of operating an armored car service.Only its Albuquerque, New Mexico, service is involved inthis proceeding.Respondent admits it is engaged in interstate commerceand that at all times material it has been an employerengaged in commerce within the meaning of the Act.It.THE LABOR ORGANIZATION INVOLVEDThe complaint refers to no union organization. GeneralCounsel's Exhibit 2 refers to International Guards Union ofAmerica, herein the Union. I admitted General Counsel'sExhibit 2 into evidence and find the Union is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues1.Were Strickler and Martin discharged for good causeor because of their union or other protected concertedactivities?IMore will be noticed in this regard, herein.2General Counsel's unopposed motion to correct the record is granted.186 NLRB No. 88 ARMORED MOTOR SERVICE6352.By various acts and conduct did Respondentinterfere with, restrain, or coerce its employees in violationof Section 8(a) (1) of the Act.3B.The Facts1.The alleged 8(a)(1) violationsWhile the charges in these cases refer only to thedischarges of Strickler and Martin, as is true of the originalcomplaint, over objection of Respondent, I permittedGeneral Counsel to amend the complaint4 so as to allegeabout 13 different acts allegedly independently violative ofSection 8(a)(1)5 on the morning this hearing started.Counsel for Respondent was put on notice by me that itcould request a continuance but Respondent, being veryinterested in an early disposition of this matter, did not seekone.6Ishall first consider the allegations of independentviolations of Section 8(a)(1)7 as contained in GeneralCounsel's Exhibit 2.General Counsel alleged that on or about August 1,1969,8DeLue interrogated employees about the Union.Strickler testified in this connection but gave no testimonyor other evidence as to interrogation other than DeLue'ssaying, "What is there about the Union."9 He furthertestified thatDeLue spoke against the Union and said hewould do everything in his power to discourage the Union.According to Strickler, this was the only conversation hehad with DeLue about the Union, until August 15.General Counsel further alleged that on or about August1,DeLue threatened employees with reprisals for engagingin union activities. I assume that he relied on Strickler'stestimony to support this allegation. However, Stricklerdenied to the Trial Examiner that DeLue, on or aboutAugust 1, threatened him with reprisals for engaging inunion activities. I credit DeLue's denial that on or aboutAugust 1, he called Strickler into his office and interrogatedhim about the petition or his union activities or sympathies.I credit DeLue's denial that he questioned any employeeabout the Union and further credit his testimony that fromAugust 1, until September 12, he was unaware of which ofhisemployeeswere engaged in union or concertedactivities. I realize that there were probably not more than10 employees of Respondent and that it was thus a "smallshop," but most of the employees' time was spent out of theoffice. I recognize that DeLue as general manager of theoperation had every reason to support Respondent'sposition in this case right or wrong, but I am convinced thathe tried to and succeeded in telling the truth as heremembered it. He was never aware that Strickler or Martinhad signed union cards.10 He first learned that Strickler wasa "spokesman" for the employees when he received a letterfrom Strickler dated September 12.11 DeLue crediblytestified that he never knew Strickler or Martin had signedunion authorization cards. I find insufficient probative orsubstantial evidence that on or about August 1, DeLueinterrogated employees or threatened them with reprisals.General Counsel does not, in his brief, refer to JayFairchild's testimony as to interrogation on or aboutAugust 1. Based on Fairchild's demeanor and his testimonyconsidered as a whole, I do not credit his testimony. He wasdischarged on August 1 and was rehired late in August,with backpay, after he withdrew a charge he had filed withthe Board in connection with his previous discharge. Themerits of his discharge are not before me. He testified thaton August 1, when he returned from a late run, DeLuecalled him into his office and told him he was discharged.Hethenceased to be an employee.12 Allegedly DeLue saiddischarges always took place on a Friday. Fairchildadmittedly had a poor memory as to what was said byDeLue or himself because, "This happened quite some timeago." I do not credit Fairchild's testimony that, after hisdischarge, but as part of the same conversation, DeLueasked him who had signed the petition for the Union.13DeLue testified that he told Fairchild, Respondent was notinterested in his union activities, and that 14 it was aware ofunion activities but that Fairchild's discharge was becausehe threatened another employee with physical harm inconnection with the Union.15 I find insufficient probativeand substantial evidence that DeLue unlawfully interrogat-ed Fairchild on August 1.16General Counsel alleged that on or about August 1,DeLue "cancelled afternoons off for employees" becausethey engaged in union activities. Martin and Strickler, each,testifiedthaton August 1, DeLue canceled Martin'sscheduled afternoon off.17 DeLue testified credibly and3In resolving the issues presented herein,Inote that Iwas unfavorablyimpressed by the demeanors of Stricklerand Martin and donot credit theirtestimonyunless corroboratedby otherwise credible evidence. On the otherhand, I was favorablyimpressedby the demeanors of Verble Brower andLeonard L. DeLueand RobertH. Lynnand findthat they attempted at alltimes to tell the truth as they remembered it. In general. I credit theirrespective testimony.Ishall commenton the credibility of otherwitnessesin the bodyof this Decision as their respectivetestimony is discussed.4G. C. Exh. 2.5Pars.(c) and(g) of G. C. Exh. 2 allegedly also violate Sec. 8(a)(3).6 I findithard tobelieve thatGeneral Counsel came upon evidence ofthe alleged separate 8(a)(1) violationsonly at thelastmoment. I thinkGeneral Counsel should have issued an amended complaintat a muchearlier date so that Respondentcould have had amore reasonable time toprepare its total defense.Had Respondentmoved for a continuance andhad I granted it (as well might have happened) it would have required tworound tripsby mefrom San Franciscoto Albuquerque, New Mexico, at noinconsiderable expense to the Government and nodoubt would have upsetthe time plans of Respondent and GeneralCounsel aswell as mine.7And (3), as above.6Hereinafter all datesrefer to1969, unlessotherwise stated.9Strickler testified hewassureDeLuedidn'tknowabout unionactivities at this time.10Or otherwiseengaged in union activities.11Pursuant to an August 18 request by the Union to withdraw thepetition,the Regional Director granted the request on August 20, and theelection scheduled for August 21 was never held.12There is no claim by General Counsel that his discharge was in anyway a violation of the Act.13 If such interrogationhadoccurred it would not be a violation of theAct because Fairchild was no longer an employee.14Having received the election petition that day.15 1 make no finding as to such threat since his discharge is not beforeme.16 I cannotcredit Fairchild's testimonythat hedid not reada large redand white decalsetting forth rules and regulations,breach of which wouldbe grounds for discharge. which was postedin Respondent's vehicles at allmaterial timesand probably for about 10 years, until 2 or 3 months afterhe was hired. Neither do I credithis testimony that hedid notread Resp.Exh. 2 which refers to grounds for discharge,until sometimeinOctoberwhen Ifind it waspostedon the Respondent's bulletinboard atall times atleast since June.1rWork became moreslack in the summer months andthe employees(Continued) 636DECISIONSOF NATIONALLABOR RELATIONS BOARDsensibly that if there were not enough of a crew on aparticular day, an employee with a scheduled afternoon offwould have to give it up and work that afternoon. DeLuecredibly denied that on August 1 he told Martin, "Therewill be no more days off." He credibly testified that on thatafternoon another employee had a medical appointmentand there was an insufficient crew, and he told Martin hewould have to work that afternoon to fill in. Martin wasindignant but worked that afternoon. This was the onlyoccasion that Respondent had occasion to cancel anafternoon off.DeLue at that time had no knowledgeMartin had engaged in any union activities. There is noevidence that other employees were denied their scheduledafternoons off or that Martin again lost an afternoon off. Ido not credit Strickler's testimony that DeLue said, "Nomore afternoons off." 18 I find no violation of Section8(a)(3) or (1) in DeLue's canceling Martin's day off. DeLuedid it for the legitimate reason that he was a man shortbecause another employee had a medical appointment thatafternoon. I find insufficient probative and substantialevidence that DeLue had any knowledge that Martin hadbeen engaging in union activities.19 I find no violation ofSection 8(a)(I) in this regard.In his amended complaint General Counsel alleged thaton or about August 2, DeLue threatened the abolition of anestablished route which would result in the termination oftwo men, all because employees engaged in union activities.General Counsel does not refer to this in his brief and I findno probative or substantial evidence that such everoccurred.General Counsel alleged that on Sunday, August 3,DeLue visited the houses of employees and interrogatedthem about their union activities. I find he visited thehomes of those employees on that date, the houses of RaySteensgaard,Art Logsdon, and Martin. The first twoemployees were not called as witnesses.20 Only Martintestified as to DeLue's Sunday visit. While Martin testifiedin substance that DeLue said he was very much against theUnion and that Martin told him he didn't see why he wasopposed to the Union and that Martin thought the Unionwould be helpful and a good thing, even according toMartin, DeLue did not interrogate him about the Union, asalleged by General Counsel, but rather, Martin volunteeredthat he was in favor of the Union according to Martin,whose testimony I do not credit. DeLue remarked that ifMartin lost his job, "jobs were hard to come by inAlbuquerque."Martin admitted that jobs were hard tocome by in that city. While General Counsel, in his brief,refers to this as a carefully veiled threat, he does not allegeit independently as a violation of the Act. I credit DeLue'stestimony that, when he visited the homes of the threeemployees, he asked them no questions. He merely statedthe Respondent's views to them that a vote for the Unionworked it out among themselves, who should have an afternoon off,"when."18This testimony is not corroborated by Martin who testified DeLuereferred only to him.19He signed a union authorization card on July 30 and had attendedunion meetings.20 1 find General Counsel's failure to call them as an admission thatthey would not testify that unfair labor practices were committed as tothem.21Strickler had been very active. He signed a card on July 30, as didwas not "necessarily" a vote for better working conditionsor higher wages. He did not ask any employee, includingthese three, any questions about their union activities. Hedid not ask Martin who was involved in union activity. Hemade no threats or promises to Martin on this occasion. Ifind no probative evidence that DeLue interrogated anyemployees nor threatened them, on his visits to homes onAugust 3, as alleged by General Counsel. General Counselalso alleged that on this same date at these homes DeLuethreatened employees with reprisals for their union activity.The only evidence in support of this is Martin's testimonythat, during the conversation, DeLue made the "carefullyveiled threat" that if Martin lost his job he would find itdifficult "to obtain another in Albuquerque" because jobswere hard to come by there. Aside from the fact that Martinadmitted this would be a truthfulstatement, I have noted Ido not credit Martin's testimony, and I credit DeLue'stestimony that he made no threats or promises to Martin onthis occasion.General Counsel further alleged that DeLue placedStrickleron probation "because of his known unionactivities,"on August 4. First, I find no substantialevidence that Respondent, at this time was aware ofStrickler's union activities.21Stricklertestified that at8:30a.m.,August 4, DeLue put him on 90 days' probation (awarning) for having lost about 10 keys, including keys to"various Foodway store safes" inMay.He made it clear inhis testimony on direct that DeLue waited from Mayuntil August 4, to put him onprobationforthisloss, with astatement that he would be fired if he broke another rule.He admitted that the keys were important and he was notsupposed to lose them. He testified that when he lost thekeys inMayDeLue comforted him and told him not toworry about the loss of the keys. He was taken offprobation several days later,Martin quoting DeLue assaying he had not given Strickler "fair warning." In hisbrief,General Counsel makes much of theallegedfact thatDeLue waited from May to August to discipline Strickler.General Counselcompletely ignoresStrickler's later admis-sion that onJuly30 he lostanotherentire ring of keys, forthe secondtime,and that on August 4, he was put onprobation.Thus it wasnot afact that he was put onprobation on August 4, because he lost a set of keys in May,but because he lostanotherset of keys at the end of July. IfRespondent had known he was active in the Union and ifRespondent had serious antiunion bias it could well haveseized upon this situation as grounds for termination. Infact even the 90-day probation was rescinded in a few days.DeLue didn't learn that Strickler had lost the second set ofkeys until August 3. I find Strickler was not put onprobation because of his union activities but because of hisnegligence of duties.22about five other employees. Unionmeetings were held at his house.22Notethatwhile Strickler testified that he was put onprobation at8:30 a.m.,Martin testified he was present and engaged in a conversationwith DeLueat thetime of probationfor Strickler. However, instead of 8:30a.m., as testifiedto byStrickler,Martin fixed the time of this conversationas ofthe timeof theirnoonmeal.Strickler never mentioned Martin'spresenceorany conversationbetweenMartinand DeLue. DeLueremembered no conversationwithMartinwhenhe placed Strickler onprobationand testifiedhe probablyhad none.Under the circumstances IbelieveMartin made up his conversation with DeLueout of whole cloth. ARMORED MOTOR SERVICE637General Counsel alleged that on or about August 5,Brower unlawfully interrogated employees as to whethertheyhad signed union cards. I find no credible norsubstantial evidence in support of this allegation.General Counsel alleged that on or about August 17,DeLue suggested that the employees form a committee todeal with Respondent with respect to wages, hours, andconditions of employment and agreed to deal with it if theelection petition were withdrawn. He further, in the sameparagraph, alleged that DeLue agreed to reinstate Fairchildifhis charge was withdrawn. According to Martin andStrickler they had a conversation with DeLue on Fridayafternoon, August 15. According to Strickler, DeLue saidthe Union would jeopardize his position with Respondentand told them that if they withdrew the petition he woulddo as good if not better than a union for them. DeLueallegedly stated that he'd put $1,000 per man in escrow thatno one would be fired for union activities. According toStrickler,Martin said that was unnecessary they would takehis word. He added that DeLue told them to give him 4 to 6months and he would do as good, if not better, than aunion. DeLue allegedly23 said he wouldconsiderrehiringFairchild. Strickler added that the following Monday, heand Martin again talked to DeLue about Fairchild. DeLueallegedly said he would not bring back Fairchild andMartin replied that if DeLue didn't bring back Fairchildthey would go ahead with the election on Thursday. Againaccording to Strickler he told DeLue Fairchild wouldwithdraw his charge if Respondent took him back withbackpay and seniority.24 Again, according to Strickler, onAugust 15, DeLue said the employees could have their owncommittee and he would recognize and bargain with thecommittee in 4 to 6 months. Martin testified that on August15 he told DeLue that Fairchild would have to be broughtback as a condition of withdrawing the petition AccordingtoMartin, on that occasion DeLueagreedto take Fairchildback.25Martin didn't hearanythingsaid about Fairchildwithdrawing his pending charge According to Martin, hedid most of the talking. Martin testified they readily agreedto withdraw the petition when DeLue told them that if theUnion came in it would jeopardize his chances of takingover the Albuquerque office. Martin testified DeLue didnotask them to withdraw the petition. They decided towithdraw the petition when DeLue said the Union mightjeopardize his position if it came in. Martin further testifiedthey didn't want to lose the supervision of DeLue and they"volunteered to withdraw the petition." He then toldDeLue that Fairchild would have to be brought back beforethey would think of withdrawing the petition. According toMartin,DeLuethen agreedto reinstate Fairchild withbackpay. Note that according to Strickler DeLue only saidhewouldconsidergiving Fairchild his job back andStrickler further testified that on this occasion he said it washisopinionFairchild would drop the charges if he wereStrickler fixed the place of probation and warning as at the truck, withStrickler in the truckMartin fixed it as being in the Respondent's outeroffice23According to Strickler24Fairchild was subsequently reinstated with backpay25Note that Strickler testified that on this occasion DeLue said he'd"consider" it26This should be enough to show that there is no merit to the secondreinstated.AlthoughMartin testified that on August 15DeLueagreedto reinstateFairchild, Strickler on cross-examination could rememberno mentionof Fairchild'scharge. Stricklertestifiedthat on no date did DeLue state hewould reinstate Fairchild with backpay if he withdrew hischarges.26 As noted I do not credit the testimony of Martinor Strickler unless corroborated by otherwise creditedevidence. I credit DeLue'sversionof the incidents onAugust 15. According to him, Strickler and Martin enteredhis office and said they had no quarrel with him but withRespondent's Denver, Colorado, office.27Theysaid that, ifDeLue would promise to hire Fairchild back, they wouldwithdraw the petition. DeLue said he could not prejudicethe election and could make no such promise. He saidFairchild presented an entirely different problem than theelection and would have to be considered on its own merits.He could make no promises at that point in time.28 He toldthem he could make them no promises or deals. He didnottell them they could form their own committee and hewould bargain with it.Itwasnot discussed. He did not tellthem he wouldreinstateFairchild if his charge filed withthe Board were withdrawn. DeLue confirmed that he againspoke to Strickler and Martin on the following Monday, inthe presence of employee George Bennett. Strickler andMartin again said they'd withdraw the petition if he'dreinstate Fairchild.DeLue again said that was a separatematter which he would consideron itsmerits, but he couldnot prejudice the election.Bennett wasstill in the employ ofRespondent when he testified. He recalled Strickler andMartin, at that time, telling DeLue they would withdrawthe petition if DeLue wouldreinstateFairchild and DeLuereplied that because of the pending petition he couldpromise nothing. Bennett recalled DeLue saying he wouldconsiderreinstatingFairchild if his charge were withdrawn,"but it wasn't up to him." Hesaid it wasup to the Denveroffice to make that decision. DeLue said, according toBennett, that he could make no promises because of thependency of the election petition. I have already noted thatIcreditDeLue's testimony and I hereby creditBennett'spartial corroboration thereof.Strickler testified he was elected employee spokesman atone of the union meetings held at his house prior to thefiling of the petition.I find insufficient probative or substantial evidence thaton or about August 17 Respondent suggested that theemployees form their own committee and that Respondentwould bargain with it if the petition were withdrawn or thatDeLue agreedto reinstateFairchild if he withdrew hischarge.Steinkamp, called as a witness by General Counsel, wasstillemployed by Respondent when he testified. Hetestified thatitwasbefore the petition was withdrawn thatDeLue suggested to the employees that they form their owncommittee so they could submit proposals to DeLue whopart orsentenceof par (c) of G C Exh2, the amendment to thecomplaint Strickler further testified that the only time he discussed theUnion with DeLue was August I27Apparently the head ofat least severaloffices of Respondent,including the one here involved2"The electionwas less thana week away and he had very competentcounsel 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould forward them to the Denver office for its considera-tion.He earlier testified that it wasafterthe petition waswithdrawn that DeLue told the employees he had no wishto deny the employees the "right topresent suggestions tohim and help him come up with something he could take toDenver." DeLue told the employees he wantedsomethinghe could take to Denver. Steinkamp's testimony was socontradictory I cannot rely upon it. I do not believe hedeliberately falsified any of his testimony. but I do not findhe had a clear recollection of when and what DeLue mayhave said about a committee of employees.Bennett, who was elected secretary of the committee andwas an employee of Respondent when he testified, testifiedthat the committee was formed before the petition waswithdrawn, and he did not believe DeLue suggested itsformation but on the contrary testified the employeessuggested the formation of a committee "among ourselves."He testified further that there was general talk among theemployees and out of that general talk came a decision,"let's form our own -negotiating committee and deal withmanagement." As noted, I found Bennett to be an honestwitness and credit his testimony.29 According to Bennett,shortly after the petition was withdrawn, DeLue saidRespondent wanted the employees to have representation.He did not say this before the petition was withdrawn. Theemployees never bargained with Respondent "directly." IcreditDeLue's testimony that after the petition waswithdrawn, a general group of the men discussed bargain-ing between DeLue and them. DeLue said they shouldprepare proposals as to what they wanted and they wouldbe considered. He did not tell them to form a committee.He said he would submit their proposals to Denver forconsideration. This meeting was on September 12 and thisiswhen he first learned Strickler was the elected spokesmanof the employees. I find the committee existed for thepurpose of making "suggestions" as to wages, etc., to beforwarded to Denver for its consideration. While Stein-kamp testified DeLue suggested "bargaining," he admittedDeLue only sought a proposal to take to Denver.General Counsel alleged in paragraph (j) of GeneralCounsel's Exhibit 2 that on or about August 23 Respondentallowed the employee committee to meet on Respondent'spremises for the purpose of electing officers to bargain withRespondent.Sometime, four employees signed a proposal for a wageincrease vacation schedule. It was posted on the bulletinboard. DeLue may have remarked that it looked all right tohim. At that time there were 9 or 10 employees and ofcourse a majority had not signed it. DeLue did not bargainwith the employees as a group or any of their representa-tives at any time.According to DeLue's credited testimony, on or aboutAugust 23, employees asked permission to hold anemployee meeting on Respondent's premises. They did notsay it was for the purpose of electing officers to bargainwith him. They said they wanted a general meeting to comeup with a proposal which would be submitted to Denver,forDenver's consideration. They said they wanted to usethe outer office30 and DeLue said, "Fine." The men heldthat meeting that evening.Theydid not ask Brower to leavehis office where they chose to hold the meeting. He wasthere when they were discussing their business. He did notparticipate.31He was on the phone taking calls. He wasattending to his business while they held the August 23meeting.This was the customary place where he transactedRespondent's business. The entire record discloses thatofficers,including Strickler,Steinkamp,and Bennett wereelected employee officers at this meeting.32Note that there is no 8(a)(2) allegation in the complaint,as amended. The General Counsel stated, in effect, that thiswas intentional. No Union was in the picture after August20. I find no violation of Section8(axl) inRespondent'sacquiesence on August 23, in the employees' request to useRespondent'spremises33 for a meeting. If they did notdesire Brower's presence they could have asked him toleave or held their meeting some place else. Since theyfreely elected officers in Brower's presence, and in hisoffice, it obviously did not tend to interfere with, restrain,or coerce them in their activities.In paragraph (k) of General Counsel's Exhibit 2, GeneralCounsel alleged that DeLue, on September 29, about 6 daysafter their discharges,34 threatened to blacklist Strickler andMartin for their "Union" activities.Strickler and Martin, in effect, testified that DeLue toldthem he would see to it that they would never work for anyarmored car service in the United States and he would writeletters to prevent such employment from taking place.On the contrary, I credit DeLue's testimony that Stricklerand Martin told him on September 29 that their having leftthe truck unattended with valuables in it was standardpractice. DeLue replied it certainly was not. They then saidthat if they weren't hired back they "were going to smeareverybodyin the organization."They weregoing to geteven with DeLue. Martin said a lot of people would get introuble because of their discharges. DeLue had not receivedcopies of the charges at thetimeof this conversation.DeLue did not refer to all the armored car services in thecountry, but merely told them they would not work for anybranch of Respondent again. Martin did not mention thiswhen he first testified, but when called as a rebuttal witness,on direct, he admitted he said, "Mr. DeLue, you fired me.You have stuck the sword in me first. Up to this point Ihave been a good worker. From now on I will do everythingIcan to hurt you." He admitted there was "greatanimosity." I not only find that while testifying in this case,Strickler and Martin had considerable animosity to DeLuebut also, there is insufficient probative and substantialevidence that on September 29, DeLue threatened to"blacklist" them for engaging in "union activities," or"protected concerted activities."In paragraph (1) of General Counsel's Exhibit 2, GeneralCounsel alleged that on or about October 2 and 7, DeLuethreatened employees with discharge for giving statements29Noting the factthat he wasstillemployed by Respondentwhen heinstructionswerealleged as unfair labor practices.testified.32 SubsequentlyStrickler.aspresident,appointedMartin as vice30Brower's.president.31DeLue had told him to be present at some of the employeemeetings.33Brower's office.He didn't remember whichones.Neither his presence nor DeLue's34Hereinafterto be discussedin detail. ARMORED MOTOR SERVICE639to the Board in support of the charges of Strickler andMartin.Fairchild, whose testimony I do not credit, said that aweek or two after Strickler and Martin were discharged hewas in the Hilton with employees VanNostrand35 andMontano. According to Fairchild, DeLue approached themand told them they didn't have to give "depositions" to theBoard and that the only way Strickler and Martin "is goingto get back here is if one of you go over and make adeposition to the effect that you left money in the truck,and if any of you do, you're going to go down the drainwith" Strickler andMartin.Montano was called as awitnessbyGeneralCounsel, but gave no testimonycorroborating Fairchild, although Montano was allegedlypresent when DeLue allegedly made his threat.DeLue credibly testified that he recalled a conversationwith Fairchild and Montano at the Hilton Coffee Shopafter two or three employees had volunteered to him thatthey had received phone calls from either Strickler orMartin that they wanted them to go to the Board and givetestimony.DeLue told Fairchild and Montano that therequests of Martin and Strickler "were not binding onthem. If the National Labor Relations Board wantedtestimony from these people, they could call and ask themto come over and make a statement." He did not tell themthat they had better not go to the Board or that anyone"would go down the drain." He did not indicate in anymanner that a person who gave a statement to the Boardwould be terminated or in any other way discriminatedagainst.He did not warn any employee not to give astatement to the Board. He did not ask employees if theyhad given statements to the Board, as alleged in paragraph(m) of General Counsel's Exhibit 2. I find insufficientprobativeand substantial evidence that Respondentviolated the Act as alleged in paragraph (1) or (m) ofGeneral Counsel's Exhibit 2.2.Thealleged unlawful discharges of Stricklerand MartinUnion and other protected activityand "animus"General Counsel alleges that Strickler and Martin weredischarged on September 23 because of their union andother protected concerted activities. Respondent denies thisand contends they were discharged for one reason only,leaving an armored car unattended while it had "valuables"aboard.There is no question that Strickler and Martin engaged inunion activities, union meetings, with Martin among others,present at Strickler's home. As noted each among otherssigned a union authorization card.Strickler was hired on December 9, 1968, and Martin washired in June 1968. Both were discharged on September 23,after both had left an armored vehicle unattended with theengine running, though locked, with four "large" bags ofmoney in the back of the vehicle. DeLue personallydiscovered this situation. The record does not reveal howmuchmoney was in the bags. It may have beenconsiderable.Ihave already made my findings with respect to DeLueand any employees committee.During about the last 4 months of their employmentStrickler andMartin operatedas a team onthe so-calledHeights' run 36 There were two other "runs" in the citywhich are only of passinginterest.Strickler andMartinalternated daily as to who would be the "driver" and whowould be the "jumper,"i.e., the onewho would deliver orpick up valuables or money bags.Sometimesthese werereferred to as "transfers," if they were transferred fromanother run to the Heights' run. Usually, all three truckswould meet at the Albuquerque National Bank37 aboutnoon.Ihave already noted thatat a meeting,after work onAugust 23, Strickler, who had initiated the union activities,was elected by a majority 38 of the employees as spokesmanfor the employees or the "Committee." According toStrickler DeLue had already told Strickler that he could donothing for the employees for about 4 to 6 months "until hewas in complete charge of the Albuquerque office."Strickler said he and Martin had a conversation withDeLue in "August" but didn't remember exactly what wassaid. They discussed air vents on the vehicles through whichhand grenades or tear gas could be dropped, and theydiscussed truck maintenance. Strickler didn't recall DeLuesaying or doing anything about these matters.On September 12, Strickler wrote a long typewritten letterto DeLue.39 According to Strickler, DeLue calleda meetingof all the employees on September 12 or 13. Prior to themeeting which started about 11 a.m., Strickler delivered acopy of his September 12 letter to each employee andmembers of high management and when DeLue came in hegave a copy to DeLue.Among other things Strickler, in the letter, suggestedDeLue was not dealing fairly and honestly with theemployees even though he had stated he was pleased withthemen he had working for him. He invited DeLue tocompare the truth and honesty of his words and actionswith Strickler's and the other employees. Strickler wrotethat the employees had yet to witness any evidence ofDeLue's sincerity. Strickler described himself "As theelected spokesman of [DeLue's] employees." Stricklerclaimed that as spokesman he had became DeLue's "enemyand target" He insisted, in short, that he wasas excellent anemployee as DeLue ever had or would have. He listed fivepeople as references as to his character and job perform-ance. He at least insinuated that DeLue had not conductedhis dealings with the men in a business-like, honest, and fairmanner. He pointed out that "Truth is absolute." Stricklerinvited integrity and a sense of fair play on the part of bothDeLue and the employees. Copies of this letter were notonly delivered to DeLue and the employees but also to thechairman of Respondent's board of directors, a Boardagent, an attorney, and a representative of the Union whichwas out of the picture as of August 20.According to Strickler, DeLue, after reading the letter35He did nottestify38All who werepresent36 Strickler had been working on it sinceFebruary39G C. Exh 537HereinANB,not A &B as in the transcript 640DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral times,agreed to practically everything in the letterexcepting that he had asked them to withdraw the petition,that"we could deal with him 4 to 6 months downstream."He added,according to Strickler,that Strickler and Martinwere"proverbial liars." According to Strickler this meetingbetween DeLue and the men lasted more than 3 hours.There is no allegation that any unfair labor practiceoccurred at the meeting.On September 17, DeLue replied in writing to Strickler.40DeLue in part referred to Strickler'sSeptember 12 letterand the September 13 meeting.DeLue stated,in part,At the time of this'meeting I reiterated my position,asIhave so many times in the past,thatnoconsiderations have been sought,and that no promisescould be,or had been made which were not alreadyguaranteed by the National Labor RelationsAct. Forthis reason it is difficult to understand the intent of yourletter.DeLue continued,referring to some unpleasantnessbetween them in the past which DeLue associated withpoor job performance or disrespect for supervision.DeLue then listed, with dates some six alleged failings ofStrickler between May 31 and September 12.41DeLue added that he felt Respondent had been morethan fair and tolerant with Strickler.Strickler was notifiedhe would be subject to termination for the next seriousinfractions of Respondent's rules or policies.GeneralCounsel points to the above exchange ofcorrespondence,etc.,asevidence of DeLue'sanimustoward Strickler.To thecontrary I find DeLue's letter ofSeptember 17 to be a comparatively mild reprimand of anemployee for at least some admitted misdeeds following aletter from Strickler,comparativelywidelydistributed,chargingDeLue with lack of fairness,honesty, andintegrity.Although the meeting allegedly lasted over 3 hours,Strickler had little to testify about as to who said what. Hesaid it was a "quiet"meeting. Strickler then rememberedthat DeLue asked the men to give him something he couldtake to the Denver office,towhich Strickler allegedlyreplied,"No,Mr. DeLue,we are not going to give youanything to take to Denver.We are going to give you yourfouror six months so we can dealdirectlywith you.We do notcare what is taking place in the Denver office."Strickleradmitted that at this meeting there was no "bargaining."Martin also gave some testimony as to a statement byDeLue,which is not alleged as an unfair labor practice, butpresumablywas offered to establish DeLue's animustoward Martin.Strickler testified as to placing a schedule of"runs" for the State Fair,on the bulletin board aboutSeptember 8, with the knowledge of Brower. Brower toldhim to prepare it,according to Strickler,but neither Browernor DeLue consented to his posting it on the board. DeLueapparently saw him posting it and said, "What are youtrying to do. I am not going to have anything to do with any40G. C.Exh. 61.41Strickler admitted to me the accuracy of some of these complaints.42Compare Strickler's testimony that no one consented to posting it onthe board.43 If this had in fact occurred I don't believe Strickler would haveomitted it from his testimony or that General Counsel would have omittedcommittee." Strickler allegedly took it off the Board andthrew it in the trash can. Strickler allegedly said hepresumed the committee was in effect and it would bealright to put the schedule on the Board. Strickler nevermentioned the name of Martin as one who was present.Martin alone said he also was present on this occasion.According to him, he told DeLue Brower had givenStrickler permission to put the schedule on the bulletinboard42 and immediately DeLue said to him, "You arefired."43They had a conversation for another 2 or 3minutes and then Martin allegedly asked if DeLue stillwanted him to "quit" and DeLue was supposed to havereplied, "No, forget it." I credit DeLue's testimony that hehad no conversation with Martin about the State Fairschedule and credit his denial that about that time he toldMartin he was fired, or that Martin was present. DeLueadmitted that he was irate because the posting had not beencleared through supervision44 and the fact thathisnamewas on the schedule for making the morning pickup.Of course, DeLue knew from Strickler's September 12letter that Strickler claimed to be the spokesman of theemployees. Hemayhave known from Brower that Stricklerwas elected president of some employee committee. Afterthe September 17 letter, Strickler replied in writing that hewanted a copy of the Respondent's work rules. DeLue toldStrickler they were posted in the vehicles,45 and if hefollowed those rules to the letter, he would have noproblems. DeLue testified that Strickler was trying "to doapparently a good job for the people, but that he was reallyover-steppinghisprerogatives somewhat." 46He toldStrickler that there was no personnel problem betweenthem but he wanted Respondent to function properly. Hewould be happy if the employees would follow the rules.After work on September 22, the employees held anothermeeting which Martin more or less led, according toSteinkamp. They raised the terms of the original proposalthat had been put on the bulletin board. The changes wereprobably substantial. Steinkamp testified that"as far as[he] could recall,Brower was present" and was there whenthe employees signed the new proposal. Steinkamp when hetestified said he thought he had the proposal but after everyone signed it he did not know what happened to it. Martintestified Brower was present in his office.47 He saw it onBrower's desk when he signed it but it was still being signedwhen he left, he "presumed." He didn't know whetheranybody removed it from the desk. Brower, in effect,denied that he wasat this meetingby testifying he was notpresentwhen they were discussing wage proposals topresent to management. As I have noted, I found Brower tobe an honest witness.DeLue credibly denied that he was unaware of this newwage and vacation proposal until sometime after thedischarges of Strickler and Martin, the next afternoon. Hefurther testified it was laid on his desk about 3 weeks afterthe discharges, and he did not consider it a "contractproposal." He believed it was given to him by Brower butitas an allegation of his complaint.44Him.45Resp. Exh. 1.46 See Strickler's September 12 letter wherehe in effectbroadcasted acharge that DeLue lacked integrity,fairness, andhonesty.47The place of the meeting. ARMORED MOTOR SERVICE641he didn't remember. There is nothing in the record as to itswhereabouts for this 3-week period.483.Respondent's defense to the alleged 8(a)(3)'sand its answers to evidence of General CounselItmust be remembered that Respondent claims onlyonedefense to the alleged 8(a)(3)'s, viz., at a time when Stricklerwas the driver of an armored car and Martin was the"jumper," they left the vehicle unattended, with the enginerunning, and with four large bags full of money, in anunknown amount in the locked vehicleabout2:45 p.m.,immediatelybeforethey were to start their afternoon breakand while they were in the process of finishing their firstafternoon run.The date they were discharged, September 23, they wereat the ANB making their last deliveries of their firstafternoon run after lunch. Based on all the evidence, I findthey were not yet on their afternoon break but rather werestill on a "run" and in the process of finishing it.Stricklertestified that at 2:45, they arrived at the ANB. Martin tookbags of money into the ANB and Strickler, the driver, gotout on the other side and took three bags, two full ofmoney, and one empty, to the Hilton Hotel. He thereexchanged bags and took three bags of money to the FirstNational Bank. They left the truck on the street by itself,unattended, with the engine running. He testified that whenhe came back (the "driver") of the truck was gone, whichwasnormalroutine.He testified he then went toRespondent's office and DeLue discharged him for thestated ground of leaving money in the truck (unattended).StricklerallegedlysaidtoDeLue this was "standardpractice."Martin testified he was the "jumper" and Strickler wasthe "driver." Contrary to Strickler, Martin testified theybothbrought money into the ANB and Strickler left ANBwhileMartin remained, for the Hilton and the FirstNational Bank, leaving no one at or near the vehicle withthe money in it. Martin testified this had been their normalprocedure for 4 months. The truck with unknown andpossibly considerable amounts of money in it were, leftunguarded.49When Martin was through checking hismoney into the ANB, according to him, he came out of theBank and DeLue came to him and asked him, as DeLuehurriedly walked up to him, "Did you leave money in thetruck?"Martin untruthfully, answered "No, I took all themoney from the truck into the Albuquerque bank and[Strickler] has taken the remaining money over to the otherbank. There is no money in the truck."DeLue told him to open the door, saying he wanted tolook in the truck. Martin opened the door and DeLue asked"What are those beside the seat?" Martin allegedlyanswered they were transfers and they always left themthere.50DeLue, according to Martin said, "I am going toterminate you.Drive the truck over to [Respondent's]parking lot."When Martin allegedly asked DeLue if hewished to leave the transfers there, DeLue said not to worryabout that but to turn in his gun and badge. Againaccording to Martin, in the office, Martin said he was the"jumper," not the driver. DeLue allegedly said he was goingto discharge Strickler, also. Martin allegedly replied it wasinevitable and if he were not fired then, he'd probably befired the next day.Icredit the testimony of DeLue as to the events of theafternoon of September 23. He had occasion to be walkingtoward the First National Bank, when he observedStrickler's andMartin's armored vehicle with the enginerunning and no one in the vehicle. After looking in the frontof the vehicle, he looked into the back and saw four or fivebags of money in the rear of the vehicle and no Respondentemployee in the area. He waited 3 or 4 minutes and Martincame out of ANB. The vehicle was about one block fromthe First National Bank. The truck was 15 or 20 yards fromthe ANB. After this wait, Martin came out of the ANB andDeLue first asked why the engine was running. He thenasked Martin if there were any valuables aboard. Martinsaid,"No."DeLue asked Martin to open the rearcompartment. Martin did so, and DeLue discovered fourlarge bags filled with money. He asked Martin what hecalled those bags, and Martin replied, "Deposits." DeLuetold Martin he would have to terminate him and told him todrive the vehicle to Respondent's parking lot. Stnckler wasnot present at this time. Martin didnotsay to DeLue thatthiswas customary procedure. When DeLue asked whereStrickler was,Martin replied hepresumedStrickler was atthe First National Bank. Shortly after Martin left with thevehicle, Strickler came down an alley, from the direction ofthe First National Bank. It was 3 or 4 minutes beforeMartin had shown up and another 3 or 4 minutes beforeStrickler appeared. The First National was at least a cityblock from ANB 51 DeLue told Strickler to report to theoffice.DeLue saw Strickler in the office and told him hewould have to terminate him for leaving valuables on thetruck while it was unattended. Strickler said, "I guess wemade a mistake." Martin had protested to DeLue that hewas the "jumper" andnotthe driver but the entire recordestablishes that he and Strickler had agreed to leave thevehicle unattended when they were finishing their firstafternoon run even though valuables were aboard.52 DeLuerecalled that Martin said, in effect, "You are going to fireme anyway " DeLue truthfully testified that Strickler andMartin had said it was standard practice to leave vehiclesunattended at this time, but DeLue told them it mostcertainly wasnotstandard practice and he was terminatingthem for leaving the trucks unattended with valuablesaboard.53 Martin testified that DeLue never told him it waso.k. to leave bags of money on the truck unattended, nordid Brower. Martin testified that he knew from at least Junethat it was the Respondent's stated policy that one man48Note that employee's testimony indicates it was signed by only eightmen at the meeting When DeLue got it, it was signed by all 10 men Iwould infer it was not left on Brower's desk but was taken by someemployee so as to secure unanimity How long this took is problematicalbut it may have taken another 3 weeks49Part of Martin's and Strickler's duties was to guard the customer's orRespondent's valuables at all times They carried pistols for this purpose50Note that "transfers" is merely what they call bags of money orvaluables which have been transferred from one run to another51Note that Stricklerhad first gone to the Hilton52Contrary to explicit and emphasized rules53Assumingarguendo,itwas standard practice,there is insufficientprobative or substantial evidence that management was aware of thispractice in violation of long established and well known Respondent's rulesto the contrary (To be discussedhereinafter ) 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould remain on board a vehicle with gun parts closed andlocked at all times when money was aboard and that aviolation would not be tolerated. He admitted they weremaking deliveries to two banks "at the end of a run" butthey were making no pickups. I find they (Strickler) weremaking pickups from the Hilton to be delivered to the FirstNational.Martin, I find, admitted they were still"completing" a run, which means theywere stillona "run"when DeLue found the truck with engine running, andmoney aboard, and unattended.Strickler admitted that,at least asof June, he knew thatthe Respondent's insurancerequired that one man wouldremain on board with gun parts closed and locked "at alltimes whenmoney is aboard, and that any violation of thisrule would not be tolerated." He admitted he and Martinwere on a "run" when they were discharged.54 He admittedthat on occasions they had turned money bags into theRespondent's safe about 3 p.m.The Respondent's printed and published rulesFor about 10 years Respondent's vehicles had prominent-ly posted in them a red "Decal" with large white printing,55which was addressed to "All Employees." 56 It plainly andunmistakeably told All Employees they would be subject todismissalfor violating anyone of six enumerated rules.Iconsider only two of the rules particularlymaterialherein and shall set them forth.1.Use of Alcholic Beverages While on duty or inUniform.3.Leaving Truck Unattended When Valuables Are inVehicle.Further,probably before but at least since June,Respondent had on its bulletin board a letter coveringinsurance.57 In part the letter provided in connection withinsurance coverage:OneMan WillRemainon Board with Gun PartsClosed and Locked at All Times When Money Is Aboard.Strickler andMartin and other employees admitted theexistenceofRespondent's Exhibit I on the trucks longbefore the discharges.58 Most of the employee witnessesadmitted having read and initialed Respondent's Exhibit 2.I do not credit Fairchild's testimony that he was unaware ofthis exhibit until October.It isabsurd that he did not lookat the bulletin board.This notice plainly stated that, "Any violation of this rulewill not be tolerated."Lujan and McGarr, former employees of Respondent,and Bennett testified that the rule about leaving vehiclesunattended, while valuables were aboard, was frequentlystressed by Respondent.Strickler testified to me that the so-called red decal hadabout six or seven regulations and that if you broke any ofthem you would be discharged. He admitted that he knewone of them was "not to leave the truck unattended."54Martin attempted to infer that because they were concluding theirrun they were really on breaktime.55Which Icould easily read without glasses, although I ordinarilyrequire reading glasses.56Resp.Exh. 1.57Resp.Exh. 2.58They probablyhad been on the trucks for about 10 years.Lujan and McGarr, former Respondent's employees, andBennett, a present employee of Respondent, testified thatthe rule against leaving the truck unattended was stressedmore than any other by Respondent.Icredit Brower's testimony that the red decal had beenposted in the trucks for at least 10 years. He never knew ifthat rule with respect to leaving trucks unattended withvaluables in them was violated and he never told anemployee to disregard the rule for any reason. Heparticularly never told Strickler or Martin that when theyhad valuables in the truck, when they were on a run, that"they could leave the truck unattended."Icredit completely DeLue's testimony that several times,particularly when newspapers referred to a loss by anothercompany, he discussed the situation with the men (a holdupof a bank truck, etc.) and the losses. I credit DeLue in histestimony that until the date of the discharges herein, henever knew that valuables were left unattended in a vehicleeither on a run or during lunch or coffee breaks. He nevergave his employees permission to leave valuables unattend-ed at such times. DeLue never told Al Lujan or Strickler orMartin or any other employee that it was permissible toleave bags of money or other valuables during workinghours or lunch or breaktime in an unattended vehicle. Therule against leaving valuables in a truck unattended werefrequentlymentioned by management. It was alwaysbrought up when a new employee was hired and it wasreinforced when in the summer of 1969, money bags wereto be brought to the company safe rather than leave them atANB, pursuant to the latter's request. Prior to the time thatDeLue discovered the truck of Strickler and Martinunattended with valuablesin it,DeLue was unaware ofsuch situation occurring, even during lunch or breaktimes.He had never told employees that under any circumstancesitwas permissible either during a run or lunch or breakperiod to leave vehicles in an unattended truck.59Brower credibly testified that he never told Strickler orMartin that it was "o.k." to leave valuables in anunattended truck.60General Counsel did a lot of digging in developingtestimony that Respondent's rules and regulations were notregularly enforced but were resurrected to get rid ofStrickler and Martin on a pretext.First, it should be emphasized that Brower truthfullytestified that he, before the discharge of Strickler andMartin, had no knowledge of any employee leaving avehicle unattended with valuablesin it.He was unaware ofany employees leaving "transfer" bags on their trucks,while unattended. DeLue also truthfully testified that hewas unaware of any instance, other than here outlined,where employees left valuables on a truck, unattendedeither on a "run" or during lunch or coffee breaks 61 Henever gave permission so to do.On the so-called red decal there was a rule againstdrinking while on duty or in uniform. Fairchild testified59Obviouslythe moneyhad to be guardedat all times,including lunchand breaktimes.60 There wouldbe no guarding.61Of course,Resp.Exhs.Iand 2 are clear andexplicit. Theypermit noexceptionsfor lunchor coffee breaks.Vehicles with valuables aboard arenot to beleft unattended. ARMORED MOTOR SERVICE643that while he was on a 3- or 4-hour break between runs on aSaturday, he had learned he had been accused of breachingthis rule by a fellow employee. He decided to see DeLueand he did so. According to him, Martin was present. HetoldDeLue of the reports he had heard that he had beengoing over to a bar on his layover and drinking beer, and hetoldDeLue it was not true, he had gone home and hadcoffee.According to Fairchild, DeLue told him not toworry about it and that if he wanted to have a beer or twobeers during such lengthy layover, have them, but to use hisjudgment. DeLue didn't mind if he had a beer during his 3-or 4-hour layover. Fairchild said he had denied everdrinking a beer dunng such time. He believed DeLue toldhim he could have a beer either because he was trying to bea nice guy or he wanted Fairchild to feel better. DeLuecredibly testified that Fairchild told him he was off at 11:30on Saturday, in uniform, and would go and have a beer atlunchtime and they weren't due to go back on duty until 3p.m. DeLue told him he did not believe he was "on duty" atsuch time and to use hisjudgment. He credibly testified therule was designed to keep people who were on the job andworking, free from the influence of alcohol and not to keepa man who had more than a 3-hour break on a Saturdayfrom having a beer. DeLue never told Fairchild it waspermissible to have a beer anytime he was on break.DeLue's interpretation of rule I on the decal was areasonable prerogative of management and in no wayindicates that it considered its posted decal rules asanything but binding and basis for discharge in case ofviolation thereof.62Other than the above slight exception to the decal rules,there is no direct testimony that management was aware ofrule violations and particularly the salutory one againstleaving vehicles unattended when valuables were aboard avehicle. I credit the specific denials of Brower and DeLuethat they were aware of any violation of the rule againstleaving trucks unattended with valuables aboard prior toSeptember 23, when DeLue caught Strickler and Martin inviolation.Lynn, the insurance underwater, was an honest andstraightforward witness. He credibly testified that it waspart of his duties to report any instances of leaving a truckunattended with valuables, to the insurance company, andthat coverage would not be continued if the violatingemployees were not discharged and appropriate measurestaken to prevent a recurrence.Strickler and Martin incorrectly assumed or presumedthat they were "not" on a run (they were making deliveriesofmoney and Strickler was picking up and deliveringmoney) when they left the truck unattended with valuablesaboard. They insisted that although they were working,they were on their afternoon break and the rule did notapply. I find they werenoton their break and decal rule 3didapply and it had no exceptions, it applied also to lunchand break periods. I do not believe, and I find to thecontrary that the rule and the notice 63 applied atalltimeswhen there were valuables in that truck. It is absurd toconceive that the Respondent intended to leave valuablesunguarded during lunch hour and afternoon or possiblemorning breaks. It was thedutyof these employeesto guardthevaluables atalltimes.64 Itwas reprehensible forStrickler and Martin, both, to leave the truck running onthe street, with an unknown and possibly a large amount ofmoney in it for 5 to 10 minutes with the intent of furtherleaving it unguarded during their so-called break period.Itwas, according to DeLue's credited testimony, thepractice, prior to May, that dunng lunch and coffee breaks,transfer bags would be left in a safe place, the drive in cageof the ANB, known as the "dog house." In the summerafter the ANB vault had been used, ANB requested thatthis practice cease,65 and during lunch and coffee breaks,employees were directed to bung valuables to the safe onRespondent's premises. I find, considering the entirerecord, that keys to this place of safekeeping weredistributed to all employees.Martin and Strickler weregiven a replacement when they lost their key.Martin and Strickler insisted that on the "Heights" run itwas standard practice to leave valuables, particularly"transfer bags,"66 unattended during lunch and coffeebreaks.Montano, one of Respondent's employees, testified forthe General Counsel. He testified that before Strickler andMartin were discharged, it was customary practice to leavevaluables in the truck during lunch and break periods. Hehad no knowledge that Brower or DeLue were aware of theviolation.He admitted that because of the decal andRespondent's Exhibit 2, all employees should have beenaware of the rule. He admitted that during August andSeptember employees were to put valuables in the officesafe dunng lunch and break periods. He admitted therenever was a rule that valuables could be left unattended in atruck during lunch or break periods. He knew there was acompany rule that he could be discharged for leaving thetruck unattended with valuables aboard.67 He testified heknew he would be fired if caught violating this rule.Fairchild, whose testimony impressed me so unfavorably,testified that it was a practice on the Heights run to leavevaluables on the truck during lunchbreak. He said he wastrained by Lulan to leave the "transfer" bags in the truckand cover them over with mail bags. He admitted that asidefrom the discharges of Strickler and Martin, he wasunaware of any instance where DeLue knew of a violationof rule 3.McGarr testified as a witness for Respondent. He wasthen an ex-employee of Respondent, and a high schoolteacher. His demeanor impressed me most favorably and Iam convinced he was an honest witness. He truthfullytestified that DeLue made a number of comments about thenecessity to protect any and all valuables in the vehicle andthat the trucks, with valuables in them, should not be leftunguarded. He was broken in by Fairchild and Lulan.Neither told him it was permissible to leave valuables on atruck, at any time, unguarded. Neither did Strickler norMartin when he worked with them. Nobody told him this62The management which made the rules could reasonably interpret65For business reasonsand enforce them66 1 find these were valuables63Resp Exh 267 In a pretrial affidavit he testified DeLue told him to put the valuables64 1 do not believe that management intended its employees to leavein Respondent's safe during lunch and coffee breaksvaluables unguarded for an hour to an hour and a half. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDwas permissible. Valuables were left in the ANB doghouse,or later in one of Respondent's safes.Bennett truthfully testified that valuables were not left ona truck during a "run" or on lunch or coffee breaks. He wasnever told it was permissible to leave valuables on anunattended truck, at any time.Strickler,Martin, and Fairchild testified they had beenbroken in by Lujan who told them it was permissible toleave valuables in the truck during lunch and coffee breaks.Strickler added thatat one timeDeLue saw Lujan andStrickler cover valuables and leave them in an unattendedtruck during a lunchbreak. He was not "certain" DeLuesaw them leave the truck unattended. I credit DeLue'sdenial that any such incident ever occurred.Lujan was formerly employed by Respondent and at thetime he testified he was a member of the New Mexico StatePolice.He impressed me as being distinctly honest andstraightforward. He was aware of the decal rule 3 and that ithad been stressed by management. He admitted that he andother employees had violated the rule, because it was toomuch trouble to follow what I find was a reasonable andsalutory rule. The rule was frequently emphasized to allemployees. He violated the rule quite frequently, not to theknowledge of Brower or DeLue. He knew he would be"fired" if caught in such a situation. While he broke inStrickler, he never told him it was all right to violate therule.He told him the rule was vigorously enforced, but theysometimes left valuables unattended "at our own risk." Hetold Strickler he'd be fired if "caught." He did not believeStrickler's story of DeLue coming upon them while theywere covering up valuables. He was never told by DeLuethat it was "o.k." to leave valuables unattended, so long asthey were covered up.General Counsel attempted to show that the decal ruleswere a mere matter of form and not strictly enforced. Heintroduced evidence that Fairchild and another employeehad regularly been leaving a Respondent's change box witha littlemore than $80. of Respondent's money in anunattended truck. Shortly after the discharges above,Fairchild informed DeLue of their practice and inquired ifthey could be discharged for this. DeLue said they couldbecause it was a valuable. Thereafter Fairchild only pickedup the box for the afternoon run. DeLue told Fairchild thatwhile this so-called VanAtta box contained only between$80 and $90 of Respondent's own money it was a valuableand should not be left unguarded. There is nothinginconsistent in not firing Fairchild and his fellow employeefor what had obviously been a good-faith mistake.To emphasize that a discharge for decal rule 3 andRespondent's Exhibit 2, was merely a ruse or pretext,Strickler testified that after August 23 he was sent out on arunby himself,becauseMartin was absent due to hisfather's illness.Thiswas allegedly August 26. Browerallegedly helped him load his truck and about 8:15 a.m., heleft on a run with money and since he was the only oneaboard he necessarily left the truck with valuablesunattended. This was for 10 or 15 minutes until he returnedand got a helpmate. I credit Brower's clear testimony that68 Strickler by stipulation.69N.B.decal rule 3.70The one testified about by Strickler and Martin.thisnever happened.He testifiedclearly and succinctly,"Because nobody goes out bythemselveson those runs." Itis plain commonsense to me that Respondent would neverwant to leave their trucks unattended with valuablesaboard, at public places, particularly on the street withengine runningas did Strickler and Martin.Strickler and Martin substantiallytestified68that on theday before they were discharged, because their truck wasnot working, they were asked to goon a run inStrickler'sauto. They testified thatif the vehicle were unattende4theywere told by DeLue to make sure the doors were locked andthe windows closed. Martin added some flourishes. He saidthat during their run they met DeLue and their windowswere rolled down and they talked. According to him,DeLue went over to the car and talked to Strickler. MartinreadilyadmittedRespondent was in the business ofguarding money. The amount of money in the car was inexcess of $50,000.Martin and Strickler made no reference to the presence ofFairchildwhen they left in Strickler's auto. Fairchildtestified he was present before they left when DeLue wastalking to them. I donotcredit his testimony. He testifiedthat he heard DeLue tell them that if they both had to getout of the car, they should make sure they locked thedoors 69 He was not part of the conversation and wasallegedly 10-15 feet away from them.Bennett,whose testimony I credit, recalled an incidentlast summer when Strickler and Martin were asked to use aprivate car for a run. DeLue told them that one man shouldremain in the car at all times and the doors were to belocked and the windows up.DeLue truthfully testified that on this occasion 70 he toldthem to keep the doors locked and the windows rolled up.He didnottell them they could leave the car unattended.He didnotsee either or both Strickler and Martin in theircar that day. He did not see the car with the windows rolleddown.The General Counsel, in my view, seized upon straws inan effort to prove that the reasonable and sensible rulescontained in the decalweremeaninglessor at mostfrequently violated with no censure from management orwith its full approval. Of course,a managementwhich setsstringentrules for its employees may, for good orreasonable reasons, permit departures therefrom.71 So, asDeLue testified credibly, there was an occasion when alarge amount of coins arrived at the office from the FederalReserve Bank at about 5:30 p.m.72 Respondent could notaccommodate the $800 in theirsafes,which were full, andthe banks were closed. They had no place to put the $800 inpennies. He cleared with and obtained permission from theDenver office, under the circumstances, to permit anemployee to put the pennies in his truck, take it home, parkitwith the doors facing the side of the building and bolt thedoors.Thiswas, I find, a reasonable and necessaryexception, under thecircumstance, to an otherwise rigidrule and thatmanagementhad the right to enforceits rulesin a reasonable manner. I find it was unreasonable forMartin and Strickler whether while on a "run" or on71Absent discriminatory application.72 $800 in pennies. ARMORED MOTOR SERVICE645lunchtime or breaktime to leave valuables unguarded inviolationof sensiblerules without the specific consent ofthemanagement which made the reasonable rules.Management made every reasonable effort to enforce itsrules.73General Counsel,in hisbrief,admits that prior toSeptember 23, DeLue had merely solicited employeeproposals to submit to the Denver office for its considera-tion. I find insufficient probative and substantial evidencethat anyone of management, at Albuquerque, agreed to"bargaining."As Steinkamp testifiedDeLuemerelyadvised the employees that they might present suggestionsto him to help him in coming up with something he couldtake to Denver. The September 22 meeting was designed tocome up with such a proposal.74Ihave already found that DeLue, about a week after thedischarges of Strickler and Martin, didnotthreaten to havethem blacklisted nationally.Assuming,arguendo,thatDeLue sometime after the discharges of Strickler andMartin, said, "Those guys mean trouble," I find suchremark at least ambiguous, but find it to mean moreprobably that they meant "trouble" because of theirviolation of strict Respondent rules.Ifind no substantial evidence that DeLue encouragedand authorized decal rule 3 or Respondent's Exh. 2 to beviolated except in a most exceptional and approvedcircumstance.Ispecifically do not credit Martin's testimony that heheard DeLue tell Fairchild "there was nothing wrong if hehad a few `drinks' as long as he would conduct himselfproperly, that he didn't mind the men drinking inuniform." 75I find Respondent reasonably, and consistently, withinreason, enforced its decalrulesand its rule enunciated inthe insurance letter. Definitely, the discharges of Stricklerand Martin were for violation of one of the most importantof Respondent's rules.DeLue was neither arbitrary norcapricious.He properly and reasonably discharged twomen for leaving valuables in a truck, unguarded, with theengine running. I find insufficient probative and substantialevidence that they were discharged for any other reason,including their Union and/or protected concerted activi-ties.General Counsel has simply failed to make out a casein support of his complaint as late amended. General73Resp. Exhs.Iand 2.74 I do not credit testimony that DeLue agreed to "bargain" with theemployees.Counsel, in his brief, insists that the record discloses a lackof security by Respondent of a sort to do justice "to aKeystone Kops crew." I do not agree. I find there had beenviolations of Respondent's rules but not to management'sknowledge prior to September 23, when the violation wasflagrant. I credit Lujan's testimony that when he broke inemployees he strongly advised them that a violation of rule3 was at "Your own risk" and I further find that from timeto time and with some frequency management emphasized,especially, the importance of decal rule 3.Ido not appreciate General Counsel's reference to the"Lavender Hill Mob" in his brief.That management did nothing about so-called air vents,where a hand grenade or tear gas bomb could be dropped,does not dissipate in the slightest the reasonableness of itsposted rules plus the insurance notice violation of whichwere the genuine grounds for the discharges. This may havebeen a calculated risk but certainly had nothing to do witha willful violation of long published and well-known rules.Assuming that at lunch and break times the office doorand thesafesmay have been left open, the employees stillhad the duty to leave the valuables in the safes at such timesandnotleave the vehicles unattended while they hadvaluables in them on the street with the engines running.Icannot and do not find that General Counsel hasproved by a preponderance of the probative or substantialevidence thatRespondent in any way violated theprovisions of the Act. I find definitely to the contrary.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis a labor organization, all within themeaningof the Act.2.General Counsel has failed to prove by a preponder-ance of the substantial and probative evidence thatRespondent has engaged in or is engaging in the unfairlabor practices which are alleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, Respondent'soft repeated motions to dismiss the complaint in its entiretyare granted.75See my findingssupra,asto the conversation betweenFairchild andDeLue and the specialcircumstances.IfindMartinembroidered theconversation.